OPINION
BY THE COURT:
Submitted on general demurrers' to the separate answers of defendants.
The petition in this case is extended as are the answers of the respondents. After a full - consideration of the answers, especially in view of the fact that both contain general denials and in conjunction with the relief sought in the prayer of the petition, we are of opinion that the demurrers are not well made and should be overruled.
It may be true that thé affirmative matter set out does not constitute a complete defense as against all of the relief sought by the relator, but it may present' partial defenses. The answers have the effect of presenting in succinct form the factual developments in the case which may be helpful to the court when it comes to consider the ultimate question presented.
HORNBECK, PJ, GEIGER & BARNES, JJ, concur.